     Case 2:19-cv-10977-DOC-JEM Document 21 Filed 08/31/20 Page 1 of 1 Page ID #:991



1

2

3

4

5

6

7

8
                         UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                                )
      ALFRED EDWIN PEVLER,                        )     Case No. CV 19-10977-DOC (JEM)
12                                                )
                                 Plaintiff,       )
13                                                )     ORDER ACCEPTING FINDINGS AND
                   v.                             )     RECOMMENDATIONS OF UNITED
14                                                )     STATES MAGISTRATE JUDGE
      ANDREW M. SAUL, Commissioner of             )
15    Social Security Administration,             )
                                                  )
16                               Defendant.       )
                                                  )
17

18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings, the records on file,
19    and the Report and Recommendation of the United States Magistrate Judge. Plaintiff has
20    filed Objections, and Defendant has filed a Reply to the Objections. The Court has reviewed
21    de novo the findings and recommendations of the Magistrate Judge. The Court overrules
22    Plaintiff’s Objections and accepts the findings and recommendations of the Magistrate Judge.
23          IT IS HEREBY ORDERED that Judgment shall be entered AFFIRMING the
24    Commissioner’s decision to deny Social Security Disability Insurance benefits to Plaintiff and
25    DISMISSING this action with prejudice.
26

27    DATED:     August 31, 2020
                                                             DAVID O. CARTER
28                                                    UNITED STATES DISTRICT JUDGE
